UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 2410 Dreyfus Liquid Assets, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/08 FORM N-CSR Item 1. Reports to Stockholders. -2- Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. Available only to Dreyfus Liquid Assets, Inc., Class 1 shareholders The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements 25 Report of Independent Registered Public Accounting Firm 26 Important Tax Information 27 Information About the Review and Approval of the Funds Management Agreement 31 Board Members Information 33 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Liquid Assets, Inc. The Fund A LETTER FROM THE CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Liquid Assets, Inc., covering the 12-month period from January 1, 2008, through December 31, 2008. 2008 was the most difficult year in decades for the financial markets. A credit crunch that began in 2007 exploded in mid-2008 into a global financial crisis, resulting in the failures of major financial institutions, a deep and prolonged recession and lower investment values across a broad range of asset classes. Governments and regulators throughout the world moved aggressively to curtail the damage, implementing unprecedented reductions of short-term interest rates, massive injections of liquidity into the banking system, government bailouts of struggling companies and plans for massive economic stimulus programs. Money market funds were not immune to the downturn, and several U.S. money market funds were unable to maintain a stable net asset value. The federal government subsequently stepped in with a program for guaranteeing participating funds assets at stated levels, while others received financial support from their sponsors. Although we expect the U.S. and global economies to remain weak until longstanding imbalances have worked their way out of the system, the financial markets currently appear to have priced in investors generally low expectations. In previous recessions, however, the markets have tended to anticipate economic improvement before it occurs, potentially leading to major rallies when few expected them. Thats why it makes sense to remain disciplined, maintain a long-term perspective and adopt a consistent asset allocation strategy that reflects ones future goals and attitudes toward risk. As always, we urge you to consult with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Manager. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation January 15, 2009 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2008, through December 31, 2008, as provided by Patricia A. Larkin, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2008, Dreyfus Liquid Assets Class 1 shares produced a yield of 2.55%, and its Class 2 shares produced a yield of 2.68%. Taking into account the effects of compounding, the funds Class 1 and Class 2 shares provided effective yields of 2.58% and 2.71%, respectively, for the same period. Money market yields declined over the reporting period along with short-term interest rates in a weakening U.S. economy.The fund also was adversely affected by an intensifying global financial crisis, which produced turmoil in the commercial paper market. The Funds Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital. To pursue this goal, the fund invests in a diversified portfolio of high-quality, short-term debt securities, including securities issued or guaranteed by the U.S. government or its agencies or instrumentalities, certificates of deposit, time deposits, bankers acceptances, and other short-term securities issued by U.S. banks and foreign branches of U.S. banks, repurchase agreements, including tri-party repurchase agreements, asset-backed securities, commercial paper and other short-term corporate obligations of U.S. issuers. Normally,the fund invests at least 25% of its net assets in bank obligations. Interest Rates Fell as U.S. Economy Struggled Slumping U.S. housing markets, sluggish consumer spending and resurgent energy prices in late 2007 already had produced a weaker U.S. economy and the Federal Reserve Board (the Fed) had reduced short-term interest rates from 5.25% to 4.25% by the start of 2008. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Additional evidence of economic weakness mounted in January, including the first monthly job losses in more than four years. Despite aggressive easing by the Fed and an economic stimulus package from Congress, the credit crisis intensified in February as highly leveraged institutional investors de-levered their portfolios to raise cash. In March, the Fed participated in the rescue of investment bank Bear Stearns and made funds available to Wall Street firms in an unprecedented program allowing the use of mortgage-backed securities as collateral. After a brief market rally in the spring,reports of additional write-downs by major banks in June and greater-than-expected losses by mortgage agencies Fannie Mae and Freddie Mac in July sparked renewed volatility in the stock and bond markets.The bad news continued to mount in August, including another jump in the unemployment rate. September ranked as one of the most challenging months in memory, as financial institutions found themselves unable to obtain short-term funding for their operations. In the ensuing tumult, the U.S. government effectively nationalized Fannie Mae, Freddie Mac and insurer AIG, Lehman Brothers filed for bankruptcy,Washington Mutual was seized by regulators and Merrill Lynch and Wachovia were sold to former rivals. The U.S.Treasury Department proposed and Congress passed the $700 billion Troubled Assets Relief Program (TARP) to shore up the nations banking system. It later was announced that U.S. GDP contracted by a 0.5% annualized rate in the third quarter. Money Markets Suffered in the Financial Crisis Money market funds were not immune to the financial crisis. The Lehman Brothers bankruptcy led to challenging liquidity conditions in the commercial paper market, and the funds exposure to Lehman Brothers notes threatened to force its net asset value below $1 per share. However,The Bank of New York Mellon Corporation entered into an agreement with the fund to support the value of its Lehman holdings, enabling it to maintain a steady share price. In addition, the U.S. government implemented the Temporary Guarantee Program specifically for money market funds to shore up investor confidence. Consequently, the commercial paper market began to stabilize, as evidenced by rising trading activity. 4 In October, the Fed and other central banks implemented an unprecedented, coordinated rate cut to combat spreading global economic weakness. Nonetheless, the economic downturn gained momentum, and retailers suffered through their worst holiday season in many years. Meanwhile, the National Bureau of Economic Research officially declared in November that the U.S. economy has been in a recession since late 2007, a pronouncement that appeared to be confirmed by more severe job losses and a rise in the unemployment rate to 7.20% in December, its highest level since 1993. The Fed followed up with additional reductions before year-end, and the target for the federal funds rate ended 2008 at between 0% and 0.25%, a record low. Maintaining a Cautious Posture For most of the year, we maintained the funds weighted average maturity in a position we considered longer than industry averages. Septembers developments constrained our ability to find longer-dated instruments at reasonable prices, and we shifted the funds focus to overnight maturities.We subsequently have maintained the funds weighted average maturity in a range that is roughly in line with industry averages. We currently expect reduced liquidity and tight credit to dampen economic growth well into 2009. Therefore, we intend to maintain the funds conservative credit posture and a focus on liquidity. January 15, 2009 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yields provided for the funds Class 1 shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking which is voluntary and temporary, not contractual, and can be terminated at any time without notice. Had these expenses not been absorbed, the funds Class 1 shares yield would have been 2.54%, and the effective yield would have been 2.57%. 2 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yields provided for the funds Class 2 shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement in which shareholders will be given at least 90 days notice prior to the time such absorption may be terminated. Class 2 shares of the fund are available only to certain eligible financial institutions. Had these expenses not been absorbed, the funds Class 2 shares yield would have been 2.67%, and the effective yield would have been 2.70%. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Liquid Assets, Inc. from July 1, 2008 to December 31, 2008. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2008 Class 1 Shares Class 2 Shares Expenses paid per $1,000  $ 3.49 $ 2.78 Ending value (after expenses) $1,009.90 $1,010.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2008 Class 1 Shares Class 2 Shares Expenses paid per $1,000  $ 3.51 $ 2.80 Ending value (after expenses) $1,021.67 $1,022.37  Expenses are equal to the funds annualized expense ratio of .69% for Class 1 shares, and .55% for Class 2 shares, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS December 31, 2008 Principal Negotiable Bank Certificates of Deposit6.7% Amount ($) Value ($) Bank of America N.A. 1.85%, 2/23/09 200,000,000 200,000,000 Compass Bank 3.14%, 1/16/09 175,000,000 a 175,000,718 Total Negotiable Bank Certificates of Deposit (cost $375,000,718) Commercial Paper74.3% Abbey National North America LLC 0.03%, 1/2/09 150,000,000 149,999,875 ABN-AMRO North America Finance Inc. 2.00%2.31%, 3/5/093/11/09 250,000,000 249,035,917 Allied Irish Banks N.A. Inc. 2.16%3.10%, 1/20/093/13/09 250,000,000 a 249,071,458 Atlantis One Funding Corp. 1.51%2.52%, 1/30/092/13/09 275,000,000 a 274,468,403 Barclays Financial LLC 3.10%, 1/20/09 250,000,000 249,597,570 BNP Paribas Finance Inc. 1.34%, 3/16/09 150,000,000 149,588,375 CAFCO LLC 1.58%, 1/22/09 200,000,000 a 199,815,667 Calyon NA Inc. 2.50%, 3/5/09 200,000,000 199,132,000 Cancara Asset Securitisation Ltd. 1.10%2.21%, 2/9/093/11/09 210,000,000 a 209,426,625 CHARTA LLC 1.56%, 2/18/09 100,000,000 a 99,793,333 CIESCO LLC 1.58%, 1/22/09 100,000,000 a 99,907,833 Commerzbank U.S. Finance Inc. 3.09%, 1/20/09 25,000,000 24,959,889 Edison Asset Securitization LLC 3.38%, 1/21/09 100,000,000 a 99,813,889 The Fund 7 STATEMENT OF INVESTMENTS (continued) Principal Commercial Paper (continued) Amount ($) Value ($) Fairway Finance Company LLC 1.63%, 2/13/09 229,000,000 a 228,556,885 General Electric Capital Corp. 2.52%, 2/3/09 250,000,000 249,427,083 Gotham Funding Corp. 0.75%1.76%, 2/13/093/4/09 275,708,000 a 275,118,197 Govco Inc. 1.61%, 2/23/09 100,000,000 a 99,764,444 JPMorgan Chase Funding 1.71%, 3/3/09 250,000,000 a 249,279,861 LMA Americas LLC 2.06%, 2/19/09 50,000,000 a 49,860,486 Matchpoint Master Trust 1.85%, 1/5/09 100,000,000 a 99,979,444 Prudential Funding LLC 0.04%, 1/2/09 112,000,000 111,999,876 Societe Generale N.A. Inc. 1.39%, 3/17/09 225,000,000 224,348,438 Thames Asset Global Securitization No. 1 Inc. 0.50%4.09%, 1/14/091/23/09 104,770,000 a 104,692,954 UBS Finance Delaware LLC 0.01%, 1/2/09 200,000,000 199,999,944 Working Capital Management Co. L.P. 3.43%, 1/23/09 25,000,000 a 24,948,056 Total Commercial Paper (cost $4,172,586,502) Corporate Notes4.9% Lehman Brothers Holdings Inc. 0.00%, 3/27/09 100,000,000 b,c 9,750,000 8 Principal Corporate Notes (continued) Amount ($) Value ($) Morgan Stanley 2.06%, 1/6/09 150,000,000 d 150,000,000 Wachovia Bank, N.A. 1.54%, 3/23/09 113,000,000 d 112,898,960 Total Corporate Notes (cost $362,898,960) Promissory Note3.1% Goldman Sachs Group Inc. 0.18%, 1/2/09 (cost $175,000,000) 175,000,000 e Time Deposits3.0% Compass Bank (Grand Cayman) 0.03%, 1/2/09 80,000,000 80,000,000 Marshall & Ilsley Bank Milwaukee, WI (Grand Cayman) 0.02%, 1/2/09 87,000,000 87,000,000 Total Time Deposits (cost $167,000,000) Repurchase Agreement5.3% Goldman, Sachs & Co. 0.002%, dated 12/31/08, due 1/2/09 in the amount of $300,000,033 (fully collateralized by $238,910,200 U.S. Treasury Bills, due 2/5/09, value $238,905,422 and $64,655,200 U.S. Treasury Notes, 4%, due 9/30/09, value $67,094,633) (cost $300,000,000) 300,000,000 The Fund 9 STATEMENT OF INVESTMENTS (continued) Principal Other1.2% Amount ($) Value ($) Capital Support Agreement (cost $0) 0 b Total Investments (cost $5,552,486,180) 98.5% Cash and Receivables (Net) 1.5% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2008, these securities amounted to $2,539,498,253 or 45.3% of net assets. b The Bank of NewYork Mellon Corporation (BNY Mellon) has entered into a Capital Support Agreement with the fund, which provides that BNY Mellon, at no cost to the fund, will contribute capital to the fund up to 100% of the amortized cost of the security to the extent that the fund maintains a net asset value of $.995 on the sale, final liquidation or other final payment of the security. c Issuer filed for bankruptcy. d Variable rate securityinterest rate subject to periodic change. e This note was acquired for investment, and not with the intent to distribute or sell. Securities restricted as to public resale.This security was acquired on 5/15/06 at a cost of $175,000,000. At December 31, 2008, the aggregate value of this security is $175,000,000 representing 3.1% of net assets and is valued at cost. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking 64.2 Insurance 2.0 Asset-Backed/Multi-Seller Programs 14.5 Other 1.2 Brokerage Firms 6.0 Foreign/Governmental .9 Repurchase Agreement 5.3 Finance 4.4  Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES December 31, 2008 Cost Value Assets ($): Investments in securitiesSee Statement of InvestmentsNote 1(b) 5,552,486,180 5,462,236,180 Capital Support AgreementNote 1(e) 64,864,818 Cash 84,689,175 Interest receivable 3,370,789 Prepaid expenses 1,350,569 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(b) 2,269,393 Payable for shares of Common Stock redeemed 3,008,397 Accrued expenses 324,845 Net Assets ($) Composition of Net Assets ($): Paid-in capital 5,636,275,474 Accumulated net realized gain (loss) on investments 18,604 Accumulated net unrealized appreciation (depreciation) on investments (25,385,182) Net Assets ($) Net Asset Value Per Share Class 1 Shares Class 2 Shares Net Assets ($) 1,617,316,065 3,993,592,831 Shares Outstanding 1,625,100,236 4,012,688,055 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Year Ended December 31, 2008 Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 27,402,017 Shareholder servicing costsNote 2(b) 5,353,316 Treasury insurance expenseNote 1(f) 983,018 Prospectus and shareholders reports 426,380 Registration fees 307,743 Custodian feesNote 2(b) 191,622 Professional fees 90,853 Directors fees and expensesNote 2(c) 27,140 Miscellaneous 74,562 Total Expenses Lesswaiver of fees due to undertakingNote 2(a) (762,850) Lessreduction in fees due to earnings creditsNote 1(b) (127,406) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 1(b) ($): Net realized gain (loss) on investments 65,096 Net unrealized appreciation (depreciation) on investments (25,385,182) Net Realized and Unrealized Gain (Loss) on investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2008 2007 Operations ($): Investment incomenet 156,215,805 254,571,390 Net realized gain on investments 65,096 20,222 Net unrealized appreciation (depreciation) on investments (25,385,182)  Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class 1 Shares (45,662,176) (83,804,494) Class 2 Shares (110,553,629) (170,766,896) Total Dividends Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Class 1 Shares 940,433,459 1,061,243,413 Class 2 Shares 4,938,516,577 4,313,752,707 Dividends reinvested: Class 1 Shares 44,260,031 81,447,344 Class 2 Shares 4,462,687 7,039,371 Cost of shares redeemed: Class 1 Shares (1,159,325,248) (1,160,478,846) Class 2 Shares (4,961,252,933) (3,769,203,136) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 5,829,134,409 5,295,313,334 End of Period The Fund 13 See notes to financial statements. FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Year Ended December 31, Class 1 Shares 2008 2007 2006 2005 2004 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .026 .047 .044 .026 .007 Distributions: Dividends from investment incomenet (.026) (.047) (.044) (.026) (.007) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) 2.58 4.76 4.45 2.62 .72 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .68 .67 .69 .71 .70 Ratio of net expenses to average net assets .67 .67 a .69 a .70 .70 Ratio of net investment income to average net assets 2.59 4.66 4.37 2.32 .71 Net Assets, end of period ($ x 1,000) 1,617,316 1,798,630 1,816,411 1,794,075 4,823,521 a Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 14 Year Ended December 31, Class 2 Shares 2008 2007 2006 2005 a Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .027 .048 .045 .022 Distributions: Dividends from investment incomenet (.027) (.048) (.045) (.022) Net asset value, end of period 1.00 1.00 1.00 1.00 Total Return (%) 2.72 4.87 4.61 3.07 b Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .55 .56 .55 .57 b Ratio of net expenses to average net assets .54 .55 .55 c .55 b Ratio of net investment income to average net assets 2.69 4.77 4.54 3.05 b Net Assets, end of period ($ x 1,000) 3,993,593 4,030,504 3,478,902 2,726,352 a From April 18, 2005 (commencement of initial offering) to December 31, 2005. b Annualized. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Liquid Assets, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company.The funds investment objective is to provide investors with as high a level of current income as is consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Effective July 1, 2008, BNY Mellon reorganized and consolidated a number of its banking and trust company subsidiaries.As a result of the reorganization, any services previously provided to the fund by Mellon Bank, N.A. or Mellon Trust of New England, N.A. are now provided by The Bank of NewYork Mellon (formerly,The Bank of NewYork). MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 30 billion shares of $.001 par value of Common Stock.The fund currently offers two classes of shares: Class 1 (23.5 billion shares authorized, and Class 2 (6.5 billion shares authorized). Class 1 and Class 2 shares are identical except for the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Class 2 shares are offered only to certain eligible financial institutions. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The funds financial statements are prepared in accordance with U.S. generally accepted accounting principles, which may require the use 16 of management estimates and assumptions. Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost (other than those securities covered by a Capital Support Agreement, as described in Note 1(e) below, which are carried at market value based upon valuations provided by an independent pricing service approved by the Board of Directors) in accordance with Rule 2a-7 of the Act, which has been determined by the funds Board of Directors to represent the fair value of the funds investments. The fund adopted Statement of Financial Accounting Standards No. 157 Fair Value Measurements (FAS 157). FAS 157 establishes an authoritative definition of fair value, sets out a framework for measuring fair value, and requires additional disclosures about fair value measurements. Various inputs are used in determining the value of the funds investments relating to FAS 157.These inputs are summarized in the three broad levels listed below. Level 1 quoted prices in active markets for identical securities. Level 2 other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of December 31, 2008 in valuing the funds investments carried at fair value: Investments in Valuation Inputs Securities ($) Level 1Quoted Prices 0 Level 2Other Significant Observable Inputs Level 3Significant Unobservable Inputs 0 Total (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis.
